Citation Nr: 0120570	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1953 to August 
1956 and from June 1960 to May 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the RO which 
granted service connection and assigned a noncompensable 
rating for a bilateral hearing loss.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1994 and subsequently testified 
at a personal hearing before the undersigned Member of the 
Board in March 1997.  

The case was remanded by the Board to the RO in April 1997 
and in May 1999 for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The VA audiometric testing performed in 2000 shows that 
the veteran has level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.  



CONCLUSION OF LAW

A rating above the initial non-compensable rating assigned 
following a grant of service connection for service-connected 
bilateral hearing loss from the effective date of service 
connection is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.85, 4.87 
including Diagnostic Code 6100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for his service-connected bilateral hearing loss.  

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record shows that the veteran was notified in the August 
1994 rating decision that the bilateral hearing loss was 
service-connected, but that the level of disability was that 
of a noncompensable degree based on the rating schedule for 
defective hearing.  That is the key issue in this case, and 
the rating decision, as well as the Statement of the Case and 
the multiple Supplemental Statements of the Case, issued in 
February 1995, February 1998, May 1998, November 1998, May 
1999 and February 2001 informed the veteran that evidence of 
the veteran's hearing impairment based on puretone threshold 
average and speech discrimination as applied to 38 C.F.R. 
§ 4.85 Table VI and Table VII (2000) needed to show a numeric 
designation of at least Level IV in the poorer ear to warrant 
a compensable rating for the service-connected bilateral 
hearing loss.  

Moreover, the case was remanded twice for further development 
of the record and the veteran was afforded opportunities to 
submit additional evidence to support his claim per the 
directives of the remands.  The veteran also testified at two 
personal hearings, one before a Hearing Officer at the RO and 
the other before the undersigned Member of the Board.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this regard, the Board reiterates that the case 
was remanded in April 1997 and May 2000 for additional 
development to include additional VA audiological 
examinations and to afford the veteran due process with 
regard to a change in regulations regarding defective 
hearing.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Historically, the veteran was granted service connection for 
bilateral hearing loss in August 1994, with a noncompensable 
rating assigned.  The veteran contends that the service-
connected hearing loss is disabling enough to warrant a 
compensable evaluation.  

On audiological examination in November 1994, pure tone 
thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
65
65
LEFT
25
25
40
65
60

Average was 50dB in the right ear and 48dB in the left ear.  
His speech recognition score from the Maryland CNC word list 
was 92 percent for the right ear and 88 percent for the left 
ear.  The examiner summarized that the audiogram demonstrated 
a mild to moderate high frequency sensorineural hearing loss, 
bilaterally.

The veteran was examined by a private doctor of Osteopathy in 
April 1998.  Physical examination of the ears revealed 
cerumen bilaterally which was debrided under direct 
visualization.  The canals were then patent and the tympanic 
membranes were intact with normal mobility.  The impression 
was that of ceruminosis with hearing loss and tinnitus.  

Audiology studies were also performed.  The audiograms were 
reviewed and revealed mild to moderately severe sensorineural 
hearing loss bineurally.  Discrimination scores were 72 
percent in the right ear and 56 percent in the left ear and 
were remarkable at 88 percent with bineural amplification.  
Acoustic reflexes were normal for the veteran's level of 
hearing acuity with no response noted at 4000 Hz.  The 
impression was that of sensorineural hearing loss with 
tinnitus secondary to noise exposure and military experience.  

The veteran was afforded another VA audiometric examination 
in July 1998.  The examiner noted that the veteran's 
audiologic results were essentially the same as they were in 
an October 1994 private audiological examination report.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
65
60
LEFT
30
25
45
65
70

Average in the right ear was 53dB and average in the left ear 
was 51dB.  His speech recognition scores for the Maryland CNC 
work list were 92 percent in the right ear and 92 percent in 
the left ear.  The examiner noted that the veteran had a mild 
downward sloping sensorineural type of hearing loss in each 
ear.  

The VA examiner indicated that the speech recognition scores 
were the same as they were in the 1994 VA examination report.  
The examiner also indicated that the private testing done in 
1994 indicated poorer speech recognition scores in each ear, 
but noted that they were done at a different sensation level 
or lower sensation level than what was done at the VA.  The 
examiner explained that a higher sensation level allowed the 
veteran to discriminate speech at a better level.  

In January 1999, the RO requested from the July 1998 VA 
examiner an explanation as to the differences between the 
private audiological testing scores and the VA audiological 
testing scores.  In response, the examiner noted that the 
private and VA pure tone thresholds were similar.  Speech 
recognition scores were different because: (1) VA used male 
monitored live voice and the private examiners used female 
monitored live voice; (2) levels of presentation were lower 
for VA; (3) word lists were known for VA, and were not listed 
for the private examination.  

In May 1999, a private speech pathologist submitted 
correspondence to the RO in support of the veteran's claim.  
The pathologist noted the results of the private audiologic 
testing in 1994 and 1998 without regard to the VA examiner's 
explanation of the differences between the VA results and the 
private results.  

Finally, the veteran was afforded another VA audio 
examination in July 2000.  The examiner indicated that the 
veteran's hearing was almost the same as it was in 1994.  

On the authorized audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
65
60
LEFT
20
25
45
65
65

Average was 54dB in the right ear and 50dB in the left ear.  
Speech recognition scores obtained at his right ear were 92 
percent and at his left ear were 92 percent.  The examiner 
explained that it was a speech recognition maximum score, 
obtained after presentation at several sensation levels as 
monitored live voice (male).  Audiologic test results 
indicated a moderately severe, sensorineural type hearing 
loss at the right ear and a moderate, sensorineural type 
hearing loss at the left ear.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective on June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

As noted hereinabove, the Board remanded the case in May 2000 
to afford the RO an opportunity to evaluate the veteran's 
claim under the new regulations.  The RO found that the 
veteran's service-connected bilateral hearing loss is 
noncompensable based on either the old or the new 
regulations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry test in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected hearing loss, the revised rating schedule 
establishes 11 auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  

As noted hereinabove, based on the results of the most recent 
authorized audiological evaluation in July 2000, the Board 
notes that 38 C.F.R. § 4.87, Table VI (1999) provides for a 
level I for the veteran's right ear with an average puretone 
decibel loss of 54 decibels and a speech recognition ability 
of 92 percent and for a level I for his left ear with average 
puretone decibel loss of 50 decibels at a speech recognition 
ability of 92 percent.  Application of Table VII provides for 
the assignment of a noncompensable evaluation based on the 
current findings.  Considering these findings, a higher 
evaluation is not warranted.  38 C.F.R. Part 4, § 4.85, 4.87, 
4.87a, Diagnostic Code 6100 (1999).  

As noted, the VA examiner in July 1998 provided an 
explanation for the differences between the VA and the 
private audiological test results between 1994 and 1998.  The 
examiner noted that the pure-tone thresholds were similar for 
the private and the VA audiological testing, but that the 
speech recognition scores were varied because: (1) VA used 
male monitored live voice and the private examiners used 
female monitored live voice; (2) levels of presentation were 
lower for VA; (3) word lists were known for VA, and were not 
listed for the private examination.

Under the Regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  The examinations 
are to be conducted without the use of hearing aids.  As in 
the old Regulations, to evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.  

Importantly, the Board also notes that while the private 
testing reports are considered, more weight is afforded to 
the VA examination results for the sake of administrative 
regularity and consistency in testing methods.  All things 
being equal, VA testing methods should be the basis for 
determining appropriate ratings for defective hearing to 
afford the Veteran the most consistent and appropriate 
ratings possible compared to all other service-connected 
veterans.  

Specifically, a determination of an appropriate disability 
rating for defective hearing based on consistent VA testing 
methods is a more accurate reflection the level of the 
veteran's disability as compared to other service-connected 
veterans in receipt of a disability rating for defective 
hearing.

Finally, according to Fenderson v. West, 12 Vet. App 119 
(1999), "at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  "  
Thus, the Board must consider the proper ratings since the 
effective date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been noncompensably disabling since the effective date of 
service connection.  As such, the noncompensable disability 
rating should be assigned effective from the same effective 
date as that in effect for service connection.  

The Board recognizes that the veteran has a hearing loss 
disability.  However, the bilateral hearing disability is not 
shown by VA testing to warrant the assignment of a 
compensable rating under the governing regulations.  





ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

